Exhibit 10.1

SECOND SUPPLEMENT TO INDENTURE

This Second Supplement to Indenture (the “Supplement”) is dated as of May 29,
2008 by and among Carrols Corporation, a Delaware corporation (the “Company”),
CARROLS LLC, a Delaware limited liability company (the “Additional Guarantor”)
and The Bank of New York, a New York banking corporation, as trustee (the
“Trustee”), with respect to the Company’s 9% Senior Subordinated Notes due 2013
(the “Notes”). Capitalized terms used but not otherwise defined in this
Supplement shall have the meanings ascribed to such terms in the Indenture (as
defined below), as amended and supplemented from time to time in accordance with
its terms.

WHEREAS, the Company, the Subsidiary Guarantors named therein and the Trustee
entered into the Indenture, dated as of December 15, 2004 (the “Indenture”)
governing the Notes, as amended by that certain First Supplement to Indenture
(the “First Supplement”) dated as of November 29, 2006 by and among the Company,
TPAQ Holding Corporation and the Trustee;

WHEREAS, pursuant to Section 4.11 of the Indenture, Restricted Subsidiaries of
the Company meeting certain qualifications described therein are required to
execute and deliver to the Trustee a supplemental indenture pursuant to which
such Restricted Subsidiary will agree to unconditionally guarantee all of the
Company’s obligations under the Notes and Indenture as provided therein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree, for the equal and proportionate benefit of all Holders of
the Notes, as follows:

ARTICLE I

SUBSIDIARY GUARANTY

Section 1.01 Guaranty. The Additional Guarantor hereby (a) unconditionally
guarantees, as a Subsidiary Guarantor, all of the Company’s obligations under
the Notes and the Indenture on the terms set forth in Article Eleven of the
Indenture and (b) agrees that it shall hereafter be a Subsidiary Guarantor for
all purposes under the Indenture.

ARTICLE II

MISCELLANEOUS PROVISIONS

Section 2.01 Instruments to be Read Together. This Supplement is an indenture
supplement to and in implementation of the Indenture, and said Indenture, First
Supplement and this Supplement shall henceforth be read together.

Section 2.02 Confirmation. The Indenture, amended and supplemented by this
Supplement, are in all respects confirmed and preserved.



--------------------------------------------------------------------------------

Section 2.03 Counterparts. This Supplement may be executed in any number of
counterparts, each of which, when so executed, shall be deemed to be an
original, but all of which shall together constitute one and the same
instrument.

Section 2.04 Effectiveness. This Supplement shall become effective immediately
upon its execution in accordance with the provisions of the Indenture.

Section 2.05 GOVERNING LAW. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS
MADE AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS
OF LAW RULES THEREOF.

Section 2.06 Disclaimer of Trustee’s Responsibility. In executing this
Supplement, the Trustee shall be entitled to all the privileges and immunities
afforded to the Trustee under the terms and provisions of the Indenture. The
Trustee makes no representations as to the validity or sufficiency of this
Supplement and the recitals and statements herein are deemed to be those of the
Company and Additional Guarantor and not of the Trustee.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to Indenture
to be duly executed as of the date first above written.

 

CARROLS CORPORATION By:  

/s/ JOSEPH A. ZIRKMAN

Name:   Joseph A. Zirkman Title:   Vice President, General Counsel and Secretary
CARROLS LLC By:   Carrols Corporation, Member By:  

/s/ JOSEPH A. ZIRKMAN

Name:   Joseph A. Zirkman Title:   Vice President, General Counsel and Secretary
THE BANK OF NEW YORK By:  

/s/ FRANCA FERRERA

Name:   Franca M. Ferrera Title:   Assistant Vice President

 

3